Case 4:18-cv-00610-ALM-CAN Document 182 Filed 09/08/20 Page 1 of 2 PageID #: 1802




                             United States District Court
                                    EASTERN DISTRICT OF TEXAS
                                        SHERMAN DIVISION

   WANDA L. BOWLING                                 §
                                                    §   Civil Action No. 4:18-CV-610
   v.                                               §   (Judge Mazzant/Judge Nowak)
                                                    §
   LESTER JOHN DAHLHEIMER, JR., ET                  §
   AL.                                              §

                   MEMORANDUM ADOPTING REPORT AND
            RECOMMENDATION OF UNITED STATES MAGISTRATE JUDGE

         Came on for consideration the reports of the United States Magistrate Judge in this action,

  this matter having been heretofore referred to the Magistrate Judge pursuant to 28 U.S.C. § 636.

  On August 6, 2020, the report of the Magistrate Judge (Dkt. #173) was entered containing

  proposed findings of fact and recommendations that Defendants District Attorney Greg Willis,

  Paulette Mueller, and Lester John Dahlheimer, Jr.’s Motions for Entry of Final Judgment

  (Dkts. #162; #163; #164) be granted and the Court enter partial final judgment as to these

  Defendants. On August 12, 2020, a second report of the Magistrate Judge (Dkt. #174) was entered

  containing proposed findings of fact and recommendations that: Plaintiff Wanda L. Bowling’s

  Motion for Leave (Dkt. #142) be granted; Plaintiff’s Second Amended Complaint (Dkt. #143) be

  deemed properly before the Court “only to the extent that it alleges claims and factual bases against

  those Defendants Penfold, Dahlheimer, Sr. and Childress-Herres whom have not already been

  dismissed from this suit”; Defendant Craig A. Penfold’s Motion to Dismiss (Dkt. #157) and

  Supplement to His Motion to Dismiss (Dkt. #169) each be granted; and Plaintiff’s remaining

  claims in this suit be dismissed without prejudice. Plaintiff’s received electronic notice of each of

  the aforementioned reports (Dkt. #47; see docket generally).
Case 4:18-cv-00610-ALM-CAN Document 182 Filed 09/08/20 Page 2 of 2 PageID #: 1803




          Having received the reports of the United States Magistrate Judge, and no objections

  thereto having been timely filed, the Court is of the opinion that the findings and conclusions of

  the Magistrate Judge are correct and adopts the Magistrate Judge’s reports as the findings and

  conclusions of the Court. Because with this Memorandum Adopting the Court has now dismissed

  all parties and claims in this suit, the Court will separately enter a final judgment as to all parties.

          It is therefore ORDERED that Defendants District Attorney Greg Willis, Paulette Mueller,

  and Lester John Dahlheimer, Jr.’s Motions for Entry of Final Judgment (Dkts. #162; #163; #164)

  are GRANTED.

          It is further ORDERED that Plaintiff Wanda L. Bowling’s Motion for Leave (Dkt. #142)

  is granted. Plaintiff’s Second Amended Complaint (Dkt. #143) is deemed properly before the

  Court only to the extent that it alleges claims and factual bases against those Defendants Penfold,

  Dahlheimer, Sr. and Childress-Herres whom have not already been dismissed from this suit.

          It is further ORDERED Defendant Craig A. Penfold’s Motion to Dismiss (Dkt. #157) and

. Supplement to His Motion to Dismiss (Dkt. #169) are each GRANTED.

          It is finally ORDERED that Plaintiff’s claims against Defendants Craig A. Penfold, Lester

  John Dahlheimer, Sr., and Rhonda Childress-Herres are DISMISSED WITHOUT PREJUDICE.

          IT IS SO ORDERED.
          SIGNED this 8th day of September, 2020.




                                           ___________________________________
                                           AMOS L. MAZZANT
                                           UNITED STATES DISTRICT JUDGE




                                                     2
